In a consolidated action, inter alia, to recover damages for fraud, conversion, and breach of contract, the defendant appeals, as limited by his brief, (1) from so much of an order of the Supreme Court, Nassau County (Martin, J.), dated August 10, 2000, as granted the plaintiffs’ cross motion for summary judgment dismissing the second and fourth counterclaims and, (2) from so much of an order of the same court, dated October 24, 2000, as, upon reargument, adhered to the original determination.
Ordered that the appeal from the order dated August 10, 2000, is dismissed, as that order was superseded by the order dated October 24, 2000, made upon reargument; and it is further,
Ordered that the order dated October 24, 2000, is affirmed insofar as appealed from; and it is further,
Ordered that the plaintiffs are awarded one bill of costs.
The defendant asserted counterclaims to recover damages for, inter alia, abuse of process and tortious interference with business relationships, based upon a temporary restraining order the plaintiffs had obtained, which, in effect, froze the defendant’s assets. Those counterclaims were properly dismissed, as causes of action alleging abuse of process and tortious interference with business relationships both require a showing that the complained-of action was undertaken with intent to harm. The defendant failed to rebut the plaintiffs’ n showing that they were motivated to obtain the restraining order to protect their own economic self-interest (see, 71 Pierrepont Assocs. v 71 Pierrepont Corp., 243 AD2d 625). Santucci, J. P., McGinity, Luciano and Adams, JJ., concur.